DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive.
Applicant’s Argument:
Sawazaki discloses a circular knitting machine with fixed yarn changing devices 8 (striping device) which are controlled by a rotating selection unit 51. The selection unit 51 is electronically controlled and can change the yarn feed of exclusively the single yarn changing device per knitting system. Theoretically, the selection unit can of course switch the yarn changing device for each knitting system and select a different color, a different yarn for each system. However, in this case only one knitting row would be knitted with the selected yarn, the selected color of the respective yarn changing device. Moreover, no yarn or color change is possible within this row. A needle-exact control of the yarn used is not possible, because a switching operation with the same system or the same yarn changing device is only possible again after one complete revolution of the selection unit. Also, the cutting of the yarn is performed by a knife arranged on the selection unit. 

Office’s Response:
.  


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., knit with different yarns or colors in a single knitting row, whereby after incorporation of an individual yarn this yarn is cut in order to save yarn, but also to avoid long floating yarns at the back of the knitted fabric) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
 
 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims remain generally narrative and indefinite.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding claim 1, the recitation “is configured to supply” is an indefinite functional recitation that omits the essential elements necessary to supply the thread in such a manner.
	Regarding claim 5, the recitation “the circular knittinq machine has a cylinder (11) equipped with cylinder needles and a dial equipped with dial needles”is unclear since claim 1 sets forth the dial and cylinder in the alternative.  
	Regarding claim 6, the recitation “are configured to be moved apart” is an indefinite functional recitation that omits the essential elements necessary to allow for moving apart in such a manner.
	Regarding claim 8, note the indefinite recitation “is configured to be deactivated” is an indefinite functional recitation that omits the essential elements necessary to deactivate.
  	Regarding clam 12, “has no additional thread guiding device” is inaccurate since individual different threads are guided to the knitting needles. 
	Regarding clam 15, the recitation “system density” has no clear and definite meaning as to the system being claimed. 
		
 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-20 insofar as definite are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawazaki et al. (US 5,046,333).

	Sawazaki teaches the invention as claimed including a circular knitting machine (Figure 1) having a cylinder (1) equipped with cylinder needles (2) or a dial (5) equipped with dial needles for the production of single- or double-jersey knitted webs, which machine has at least wherein the thread selection device is configured to supply at least one thread (11) to any cylinder or dial needle.  Regarding claim 2, the thread-selection device has at least one thread- clamping- and feed device (figure 5).  Regarding claim 3, the thread-clamping- and feed device (figure 5) has a thread- transport unit (59). Regarding claim 4, the thread-selection device has a suction funnel (upper portion of 59) for receiving the starting ends of the threads.  

    PNG
    media_image1.png
    406
    642
    media_image1.png
    Greyscale

cylinder needles and a dial (5) equipped with dial needles wherein thread-transport unit and the suction funnel can be disposed relative to each other such that the thread (11), which is supplied by a thread transport unit and the free end of which is received by the suction funnel (59), is gripped by a dial needle in a feed region (20) which is situated radially outside the cylinder needles (2) and is drawn into a knitting region. Regarding claim 6, the thread-clamping- and feed device (14) has an actuatable pair of transport rollers (15), the rollers of which are configured to be moved apart.  Regarding claim 7, the thread-selection device (13) has one pair of transport rollers (15) for each suppliable thread (17), with the help of which and with cooperation of the thread-transport unit (16), a starting end of a thread can be supplied to the suction funnel (18) and/or to the knitting needles (19, 22).  Regarding claim 8. the thread-clamping- and feed device is configured to be deactivated during the knitting process.  Regarding claim 9, the thread-selection device (13) has cutting units (figure 5) for each thread to be supplied by the selection device. 
Regarding claim 10, during a cutting process by the cutting unit (figure 5), the thread-clamping- and feed device (14) is configured to be activated for this thread (17) for thread clamping.  
Regarding claim 11, the thread-selection device (13) has a pneumatic and/or electrical control unit (column 4, lines 67-68).  Regarding claim 12 it has no thread-guiding device.  
Regarding claim 13, note the Jacquard machine with a single-needle selection device for cylinder- and dial needles. Regarding claim 16, the thread-selection device (13) can be disposed on each system.  Regarding claim 17, the cylinder (1) and/or the dial can be actuated to rotate only in one circumferential direction.  Sawazaki also teaches the claimed method insofar as definite including the steps of  machine an Intarsia thread (11) which is required for the production of an Intarsia pattern field is supplied by the thread-selection device (12-15) to a .   

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danny Worrell whose telephone number is (571)272-4997.  The examiner can normally be reached on M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw